Citation Nr: 1443018	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-00 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for fibromyalgia as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active service for 19 days from September 11, 2001 to September 30, 2001 during a period of special active duty for training (SADT) in which a service-connected disability (PTSD) was previously established.  The Veteran also served in the New York and Nebraska Army National Guards, as well as the Army Reserve, with verified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), from 1996 to 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In January 2014, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  On the day of the hearing, the Veteran submitted an additional private nexus opinion and medical treatise evidence.  This evidence has not yet been considered by the RO; however, because this evidence was submitted with a waiver of the RO's initial consideration, the Board accepts it for inclusion in the record and consideration at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  PTSD is service-connected, effective May 26, 2010.

2.  An October 2013 private medical opinion diagnosed fibromyalgia; the examiner determined that based upon a review of the medical literature, a clinical history, and a thorough examination of the Veteran, her fibromyalgia was proximately due to or the result of service-connected PTSD.  

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, fibromyalgia is secondary to service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for fibromyalgia as secondary to service-connected PTSD is granted.    



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


